Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagarkar et al. (7,375,341).
Regarding claim 1, Nagarkar discloses an X-ray device, comprising: a sensor panel; and a flexible scintillator structure, disposed on the sensor panel. (Nagarkar, Col. 8, Lines 45-50)
	Regarding claim 2, Nagarkar further discloses the flexible scintillator structure comprises a first flexible layer (Nagarkar, Col. 8 Lines 24-44 referencing Figs. 8A-8E, specifically additional layer 408) and a scintillator layer, and the scintillator layer is located between the first flexible layer and the sensor panel.
	Regarding claim 3, Nagarkar further discloses the flexible scintillator structure further comprises a second flexible layer(Nagarkar, Col. 8 Lines 24-44 referencing Figs. 8A-8E, specifically resin coating 400), and the second flexible layer is located between the scintillator layer and the sensor panel.
	Regarding claim 6, Nagarkar further discloses an adhesive layer, located between the sensor panel and the flexible scintillator structure. (Nagarkar, Col. 8, Lin 50-53, “For example, once a flexible scintillator is laid on a flat panel the flexible scintillator can be coupled (e.g., using an optically transparent adhesive) to a readout sensor, e.g. a photodetector.”)
	Regarding claim 7, Nagarkar discloses a manufacturing method of an X-ray device, comprising: providing a carrier board; disposing a flexible scintillator structure on the carrier board; removing the carrier board; and disposing the flexible scintillator structure on a sensor panel. (Nagarkar, Col. 8 Lines 24-54)
	Regarding claim 8, Nagarkar further discloses the step of disposing the flexible scintillator structure on the carrier board comprises: disposing a second flexible layer on the carrier board; disposing a scintillator layer on the second flexible layer; and disposing a first flexible layer on the scintillator layer. (Nagarkar, Col. 8 Lines 24-54)
	Regarding claim 10, Nagarkar further discloses the step of disposing the flexible scintillator structure on the sensor panel comprises: bonding the flexible scintillator structure and the sensor panel via an adhesive layer. (Nagarkar, Col. 8 Lines 50-53)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarkar in view of Nakamura et al. (JP 09211139 A)(1997).
	Regarding claim 4, Nagarkar lacks explicit teaching of the scintillator layer comprises a polycrystalline part and a single crystal part, the polycrystalline part is adjacent to the sensor panel, and the single crystal part is away from the sensor panel.
	Nakamura teaches a combined single-crystal/polycrystalline scintillator photodetector combination.  (See Nakamura, abstract)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a layered single-crystal / polycrystalline scintillator of the kind taught by Nakamura in the device of Nagarkar in order to gain the advantages of both polycrystalline and single-crystal scintillators.
	Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarkar.
	Regarding claim 5, the relative dimensions of the claimed device are generally insufficient to distinguish the claimed invention from the prior art of record, except where those dimensions contribute to a difference in operation.  See MPEP 2144.04(IV)(A).
	Regarding claim 9, the omission of an element, in this case the resin layer 400, from the finished device would be obvious where its function is no longer desired.  See MPEP 2144.04(II)(A).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884